DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Applicant has amended the title of the invention to overcome to the objection to the specification provided in the previous office action.
 
Applicant has canceled claims 5 and 15, thereby the objections to the claims provided in the previous office action have been withdrawn.

Allowable Subject Matter
Claims 1, 3 – 4, 6 – 11, 13 – 14, and 16 - 20 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest wherein the lens module is configured to be capable of being deformed when being applied a voltage thereon so as to change a focus length of the lens module, a shape memory alloy motor arranged between the lens module and the circuit board, wherein the shape memory alloy motor is electrically connected with the circuit board and configured to be capable of compensating vibration of the lens module; the shape memory alloy motor comprises a case, a seat, and a plurality of connecting members electrically connected to the circuit board, the seat and the plurality of connecting members are arranged inside the case, the seat is configured to support the plurality of connecting member, the plurality of connecting members are connected by shape memory alloy wires at a same plane; in combination with other elements of the claim.

Regarding claims 3 – 4 and 6 - 10, claims 3 – 4 and 6 - 10 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 11, the prior art of record fails to teach or fairly suggest wherein the lens module is configured to be capable of being deformed when being applied a voltage thereon so as to change a focus length of the lens module, a shape memory alloy motor arranged between the lens module and the circuit board, wherein the shape memory alloy motor is electrically connected with the circuit board and configured to be capable of compensating vibration of the lens module; the shape memory alloy motor comprises a case, a seat, and a plurality of connecting members electrically connected to the circuit board, the seat and the plurality of connecting members are arranged inside the case, the seat is configured to support the plurality of connecting member, the plurality of connecting members are connected by shape memory alloy wires at a same plane; in combination with other elements of the claim.

Regarding claims 13 – 14 and 16 - 20, claims 13 – 14 and 16 - 20 are allowed as being dependent from allowed independent claim 11.


Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NAKAHIRA (US Patent No. 2012/0194929) teaches actuator with a shape memory alloy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/USMAN A KHAN/
Usman Khan
05/24/2022Primary Examiner, Art Unit 2696